Citation Nr: 0719702	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches, 
claimed as headaches, on a direct basis or as due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty for training from July, to 
December 1978.  She served on active duty from December 1990 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for migraines, to include as a manifestation of an 
undiagnosed illness.  The veteran timely appealed the January 
2005 rating action to the Board

Also on appeal was the issue of entitlement to service 
connection for dermatitis with numbness of the left arm 
(claimed as skin rashes as due to an undiagnosed illness).  
By a November 2006 rating action, the RO granted service 
connection for photodermatitis, and assigned an initial 10 
percent evaluation, effective June 1, 2004.  This is a full 
grant of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran is claiming service connection for migraine 
headaches (claimed as headaches) under the provisions of 38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2006) for 
undiagnosed illness linked to participation in the Persian 
Gulf War.  

VA outpatient treatment records contain current findings of 
migraines.  The veteran has reported migraines since serving 
in the Gulf War.  An examination is needed to obtain a 
competent opinion as to whether current migraines are related 
to service.

Finally, in a December 2006 statement to the RO, the veteran 
indicated that she had continued to seek treatment for 
headaches from a VA Medical Center (VAMC).  While outpatient 
records, dated from June 2004 to March 2006, from the 
Philadelphia, Pennsylvania VAMC are of record, more recent 
treatment records from the aforementioned facility are 
absent.  In this regard, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Request records of VA treatment for 
migraines from the Philadelphia, 
Pennsylvania VAMC, for the period 
subsequent to March 2006.

2.  After the development requested 
above has been completed, the veteran 
should be scheduled for VA neurology or 
other suitable examination.  Following 
review of the claims file, the examiner 
should offer an opinion that includes 
commentary responsive to the following 
question:  

Is it at least as likely as not (50 
percent probability or more) that 
current migraines are related to a 
disease or injury in active service or 
had their onset in active service? 

3.  If the claim remains denied, issue 
a supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

